DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein an overall shape of the lining slot is a same shape as a portion of the plate slot”.  The lining and plate slots have different shapes apart from portions of their curved roots.  It is unclear what is encompassed by the limitation “overall shape”.  
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-4, 7, 16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buxton et al (US 2016/0003317).
As per claim 1, Buxton et al discloses a stator pad assembly (Title) comprising: 
a backing plate (20) including a plate slot (66) extending to a plate slot end (66), the backing plate carrying a stator lining (40) including a lining slot (59) extending to a lining slot end (59), 
the lining slot being positioned similar to a portion of the plate slot (66, 59),
the plate slot end being in a similar position as the lining slot end relative to the backing plate (66, 59), 
the plate slot end having a shape and the lining slot end having a shape (Root portions of trough 59 and notch 66, Fig. 14), 
wherein the plate slot end shape is a same shape or a similar shape as the lining slot end shape (59, 66, Fig. 14), and 
the plate slot defining a tool-engaging surface (Flat side of notch 66) adapted to receive a tool to thereby cause the stator pad assembly to travel, 
wherein the tool-engaging surface is different from the plate slot end (Fig. 14). 

    PNG
    media_image1.png
    452
    624
    media_image1.png
    Greyscale

As per claim 2, Buxton et al discloses the stator pad assembly of claim 1, the backing plate having a width with a plate central portion, the plate slot formed in the plate central portion (66, Fig. 14), and 
the stator lining having a width with a lining central portion, the lining slot formed in the plate central portion (59, Fig. 14). 
As per claim 3, Buxton et al discloses the stator pad assembly of claim 2, wherein the same shape or the similar shape is selected from the group consisting of semi-circle, rectangular, and rectangular with corner radii (59, 66). 
As per claim 4, Buxton et al discloses the stator pad assembly of claim 1, the stator lining including a wear slot (Fig. 14). 
As per claim 7, Buxton et al discloses the stator pad assembly of claim 1, the backing plate including a tab (Fig. 14) extending therefrom, and the tab including a portion of the plate slot but not including the plate slot end (Fig. 14), wherein the plate slot is a recess within the tab and the backing plate (66, Fig. 14). 
As per claim 16, Buxton et al discloses the stator pad assembly of claim 1, the plate slot end being in a same position as the lining slot end relative to the backing plate (Notch 66 and trough 59 touch the face of the brake pad plate, Fig. 14).
As per claim 18, Buxton et al discloses the stator pad assembly of claim 1, wherein an overall shape of the lining slot is a same shape as a portion of the plate slot (66, 59, Fig. 14).
As per claim 19, Buxton et al discloses the stator pad assembly of claim 1, wherein the plate slot and the tool-engaging surface together define three sides within the backing plate (66, Fig. 14).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317).
As per claim 5, Buxton et al discloses the stator pad assembly of claim 4.  Buxton et al discloses an alternate embodiment with the wear slot extending centrally from the lining slot end (56, Fig. 4C).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single-grooved friction material of Buxton et al by using the triple-grooved friction material in order to improve cooling.
	As per claim 6, Buxton et al discloses the stator pad assembly of claim 5, the stator lining having a length, the stator pad assembly further comprising an additional wear slot (56, Fig. 4C) extending through the entirety of the length of the stator lining. 
As per claim 17, Buxton et al discloses the stator pad assembly of claim 16.  Although Buxton et al appears to disclose wherein the plate slot end shape is the same shape as the lining slot end shape (Fig. 14; [0037]), they do not specifically describe both the notch and trough as semi-circular.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch and trough of Buxton et al by forming at least part of their roots as semi-circles in order to provide low stress concentration.
9.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944).
As per claim 8, Buxton et al discloses the stator pad assembly of claim 7, but does not disclose the stator pad assembly positioned within a brake housing having an outer perimeter, and the tab extending beyond the outer perimeter of the brake housing. 
Thiel et al discloses a disc brake comprising the stator pad assembly positioned within a brake housing (1) having an outer perimeter, and the tab extending beyond the outer perimeter of the brake housing (24, Fig. 6; Col. 4, line 66 – Col. 5, line 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake pad of Buxton et al by installing a pair of brake pads in a brake actuator assembly as taught by Thiel et al in order to provide wheel braking.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake pads of Buxton et al by forming the tabs with protruding dimensions as taught by Thiel et al in order to make installation and removal of the brake pads easier.
As per claim 9, Buxton et al and Thiel et al disclose the stator pad assembly of claim 8.  Thiel et al further discloses the housing including a housing slot (Fig. 5) generally corresponding to the position of the tab. 
10.	Claims 10-11, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944) and further in view of Courbot (US 4,527,667).
As per claim 10, Buxton et al and Thiel et al disclose the stator pad assembly of claim 8.  Thiel et al further discloses providing a brake (Title) including the brake housing, the brake housing having two pairs of torque pin holes (Fig. 1), each pair of the two pairs of torque pin holes receiving a respective torque pin (Fig. 1), the torque pins carrying the stator pad assembly and a second one of the stator pad assembly, to thereby provide a pair of stator pad assemblies (8), each of the stator pad assemblies adapted to be acted on by a respective pair of piston assemblies in normal operation of the brake (4, 5).  Thiel et al does not disclose a method of servicing the brake.
Courbot discloses a disc brake comprising a method (Title) of servicing the stator pad assembly, the method comprising: 
inserting the tool (Col. 5, lines 8-17) in one of the plate slots to thereby force the respective backing plate against the respective pair of piston assemblies, 
removing one of the torque pins from the respective pair of torque pin holes (Fig. 2; Col. 4, lines 44-56), 
rotating at least one of the pair of stator pad assemblies about the other of the torque pins (Fig. 2; Col. 4, lines 44-56), and 
servicing the at least one of the pair of stator pad assemblies that was rotated in the step of rotating (Fig. 2; Col. 4, lines 44-56).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake of Buxton et al and Thiel et al by servicing it through partial disassembly as taught by Courbot in order to reduce the number of steps needed to replace parts.
As per claim 11, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Courbot discloses further comprising removing the other of the torque pins such that the pair of stator pad assemblies can be entirely removed from the housing (Col. 5, lines 17-22). 
As per claim 14, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Courbot discloses wherein the step of servicing includes replacing the respective stator lining of the at least one of the pair of stator pad assemblies that was rotated in the step of rotating (Col. 5, lines 8-17). 
As per claim 15, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Thiel et al further discloses wherein the step of rotating includes grasping the tab of the at least one of the pair of stator pad assemblies to thereby cause the step of rotating (Col. 4, line 66 – Col. 5, line 2).
11.	Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxton et al (US 2016/0003317) in view of Thiel et al (US 5,363,944), Courbot (US 4,527,667) and Capps (US 9,022,181).
As per claim 12, Buxton et al, Thiel et al and Courbot disclose the method of claim 10.  Buxton et al further discloses wherein each backing plate includes the respective stator lining (40) having a wear slot (56) having an original depth, but does not disclose further comprising 
a step of identifying that the wear slot of at least one of the respective stator linings has worn from the original depth to a subsequent depth, such that the respective stator lining having the wear slot at the subsequent depth is thereby in a condition needing maintenance. 
Capps discloses a braking surface wear indicator comprising a step of identifying that the wear slot of at least one of the respective stator linings has worn from the original depth to a subsequent depth, such that the respective stator lining having the wear slot at the subsequent depth is thereby in a condition needing maintenance (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Buxton et al, Thiel et al and Courbot by replacing the brake pads when the grooves were no longer visible as taught by Capps in order to ensure the presence of adequate friction material.
	As per claim 13, Buxton et al, Thiel et al, Courbot and Capps disclose the method of claim 12.  Capps further discloses wherein the step of servicing includes replacing the respective stator lining having the wear slot at the subsequent depth (Abstract). 
Response to Arguments
12.	Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1 under Buxton et al, the applicant argues that:
“Buxton does not include a tool-engaging surface that is different from a plate slot end” (Page 6).

Buxton et al discloses “wherein the tool-engaging surface is different from the plate slot end” (Fig. 14).  Two interpretations of the prior art support this: If the tool-engaging surface is either one of the flat sides of notch (See above rejection) or if the surface of the brake pad plate adjacent to the notch is considered a tool-engaging surface.

    PNG
    media_image2.png
    452
    624
    media_image2.png
    Greyscale

The applicant further argues that:
“Said another way, the present plate slot is only partially through the backing plate as to form both the tool-engaging surface and the plate slot end. This is contrasted with notch 66 of Buxton being fully through the backing plate 20” (Page 6).

The applicant’s argument is substantially narrower than the pending claims, although it does not specify the direction of penetration.  The notch (66) of Buxton et al only extends partway though the plate as well.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657